  Case 20-21593-jrs            Doc 3    Filed 12/01/20 Entered 12/01/20 14:54:20                     Desc Main
                                         Document     Page 1 of 1
          AFFIDAVIT TO ACCOMPANY PETITION FILED PRO SE. PLEASE TYPE OR PRINT.

                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF GEORGIA
                                         ATLANTA DIVISION

64-411Ard                                              CASE NO.                0          1 77 9 3
                                                                                               ,,J
         NAME OF DEBTOR
44289e *Wow 4/44141                                    TELEPHONE NO.
         ADDRESS

d pn -d4,             goevp
         CITY, STATE, ZIP

            PRO SE AFFIDAVIT TO ACCOMPANY PETITION FOR ORDER OF RELIEF
        I, the undersigned, being under oath and declare under penalty of perjury, that I do not have an
attorney to represent me in this case, that I represent myself in this case, that I am the petitioner in the
above-stated bankruptcy case under Title 11 of the United States Code, and that the answers given below
are true according to the best of my knowledge, information and belief.

         Did anyone assist you in any way in the pre aration of this petition?
                ANSWER: YES D                  NO

         If someone did assist you, list their name and address:


         NAME


         ADDRESS


         CITY, STATE, ZIP CODE                                        TELEPHONE NUMBE

         Did the person assisting you charge or collect any money for helping you in any way?
                ANSWER: YES 0             NO fl IF "YES", HOW MUCH ($

         Have you filed a bankruptcy case in the past?
              • ANSWER: YES f:8:1)             NO 0

         If you have filed a bankruptcy case in the past, list the case number, chapter and judge:
                   62156-8-3-6., ehapiei r5) w 61-- Tomes g- raze&


                                                                            SE PETITIONER

Sub ribed and sworn to before me on the 1) day of           NC4ieirilitc,/ ,


                                                                      DEPUTY CLERK




Fdl (psafd004/04
